Citation Nr: 0700341	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel fragment wound (SFW), chest, Muscle Group XXI, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1966 to March 
1968.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In June 2004, a hearing was held before the undersigned.  The 
Board remanded the case to the RO in May 2005 and June 2006 
for additional development. The case has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The appellant underwent VA examination in November 2002, 
which showed that his SFW, chest, Muscle Group XXI, was not 
more than moderately disabling.

2.  The veteran was scheduled for additional subsequent VA 
examinations on several occasions and notified of the VA 
examinations, but failed to report for such examinations 
without good cause.

3.  In the absence of additional VA examination, the Board is 
unable to determine if the veteran's SFW is more severely 
disabling than the currently evaluated disability rating.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of SFW, 
chest, Muscle Group XXI, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.655, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.56, 4.73 Diagnostic Code 5321 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letters dated in September 2002, May 2005, August 2005, and 
July 2006 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the 2005 
and 2006 letters were not sent prior to initial adjudication 
of the veteran's claim, there was notice sent in September 
2002, prior to the initial rating decision.  The 2005 and 
2006 letters provided the veteran with additional notice 
under the VCAA.  Although these letters were sent subsequent 
to the initial adjudication, this was not prejudicial to him 
since he was subsequently provided adequate notice, and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to him in July 
2006.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).    

The available medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The veteran has also been provided with the 
opportunity to undergo VA examinations, although he has 
failed to avail himself of this.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Moreover, as the RO has denied the claim for an 
increased rating, and the Board concludes below that 
entitlement to an increased rating is not warranted, there is 
no question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The appellant contends that he is entitled to an increased 
rating for his service-connected SFW.  Service-connected 
disabilities are rated in accordance with the VA's Schedule 
for Rating Disabilities which is based on average impairment 
of earning capacity. Separate diagnostic codes (DC) identify 
the various disabilities. 38 U.S.C.A. § 1155.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

The provisions of 38 C.F.R. § 3.655(a) provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  The 
provisions of 38 C.F.R. § 3.655(b) provide that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Service connection and a 10 percent rating for SFW to the 
right anterior chest wall, Muscle Group XXI, was granted in 
September 1970.  This rating accounts for moderate muscle 
injury.  The 10 percent rating was confirmed and continued by 
a July 1974 rating decision.  In September 2002, VA received 
a claim for entitlement to an increased rating.  

The appellant underwent an examination in November 2002 to 
evaluate the severity of his SFW.  Review of the examination 
report does not indicate that objective findings consistent 
with moderately severe or severe muscle injury were shown.  
Specifically, the examination report did not provide evidence 
of adherent scars; abnormal swelling and hardening of muscles 
in contraction; or loss of deep fascia, muscle substance, or 
normal firm resistance compared to the sound site.  Also, 
evidence of objective findings of impairment in strength and 
endurance was not provided.  In addition, review of the 
service medical records does not indicate that he had the 
type of injury and history consistent with moderately severe 
or severe muscle injury as his March 1968 separation 
examination report indicates that the shrapnel wound to the 
right chest was superficial.  Thus, in November 2002, based 
on evidence of record, the RO denied entitlement to a higher 
rating.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5321.  

During a hearing before the undersigned, the veteran reported 
having excruciating pain that was debilitating with certain 
activities.  It was argued that he should be awarded a higher 
rating in accordance with the principles set forth under 
DeLuca.  The appellant and his representative also indicated 
that there may be nerve involvement.  Accordingly, in May 
2005, the Board remanded this case for, among other things, 
accomplishment of a VA examination to assess the severity of 
the SFW, to include assessment of neurological involvement 
and functional impairment.  

The appellant was scheduled for a VA examination on several 
occasions; however, he failed to report to each scheduled 
examination.  Although an August 2005 letter advised him that 
if he failed to report for his VA examination, his claim 
would be determined based on the evidence of record, a 
December 2005 supplemental statement of the case notified him 
of all the pertinent provisions of 38 C.F.R. § 3.655.  Thus, 
he was ultimately made aware that his failure to report for a 
VA examination in connection with an increased rating claim 
could result in a denial of the claim.  

Though he had failed to report for several VA examinations, 
in June 2006, the Board again remanded the claim to the RO to 
afford him another opportunity to attend a VA examination.  
The record showed that there were two addresses of record for 
the veteran and that one of the VA examination notices was 
sent to a different address than the other examination 
notices.  The Board requested that he be scheduled for 
another VA examination and that notice be sent to both 
addresses of record.  The Board also notified the appellant 
that in accordance with 38 C.F.R. § 3.655, his claim would be 
denied should he fail to report for his scheduled VA 
examination.

The record indicates that the appellant was again scheduled 
for VA examinations on several occasions, and that he failed 
to report for each examination.  Of record is a signed 
certified receipt which indicates that he did indeed receive 
notice of a July 2006 VA examination.  However, again, he did 
not report for that examination.  He was advised, via a July 
2006 supplemental statement of the case, that his claim was 
being denied as he failed to show for his scheduled VA 
examination.  

The veteran has repeatedly been given the opportunity to 
undergo a VA examination to determine whether his SFW is more 
severely disabling than the current assigned rating.  He has 
failed to show for the scheduled VA examinations, and has not 
shown good cause for his failure to report.  He has clearly 
been notified of the consequences of his failure to report, 
and has chosen not to show for the scheduled VA examinations.  
Given his failure to report without good cause, the claim for 
increased rating must be denied.  38 C.F.R. § 3.655.  



ORDER

An increased rating for SFW, chest, Muscle Group XXI, is 
denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


